People v Harrison (2016 NY Slip Op 02665)





People v Harrison


2016 NY Slip Op 02665


Decided on April 6, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 6, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
RUTH C. BALKIN
JEFFREY A. COHEN
BETSY BARROS, JJ.


2013-11397
 (Ind. No. 369/13)

[*1]The People of the State of New York, respondent, 
vFrank Harrison, appellant.


Seymour W. James, Jr., New York, NY (Laura Boyd of counsel), for appellant.
Richard A. Brown, District Attorney, Kew Gardens, NY (John M. Castellano and Johnnette Traill of counsel; Danielle O'Boyle on the brief), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Queens County (Kron, J.), rendered November 21, 2013, convicting him of robbery in the third degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
Contrary to the defendant's contention, his guilty plea was valid. Guilty pleas are valid only if they are "knowing, voluntary, and intelligent" (People v Conceicao, 26 NY3d 375, 382; see People v Harris, 61 NY2d 9, 16-17; People v Murrell, 135 AD3d 882). Here, the record, examined as a whole, establishes that the defendant was aware of his constitutional rights and that he voluntarily relinquished them (see People v Harris, 61 NY2d at 17; People v Sirico, 135 AD3d 19, 22).
RIVERA, J.P., BALKIN, COHEN and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court